Exhibit 10.1

 

[img_001.jpg] 

 

Factoring Agreement

  

This Factoring Agreement (this “Agreement”) is between Creative Realities, Inc.
f/k/a Wireless Ronin Technologies, Inc., a corporation organized and existing
under the laws of Minnesota, Creative Realities, LLC, a limited liability
company organized and existing under the laws of Delaware, both with offices at
22 Audrey Place, Fairfield, NJ 07004, ConeXus World Global, LLC, a limited
liability company organized and existing under the laws of Kentucky, with
offices at 13100 Magisterial Dr. #100, Louisville, Kentucky 40223, and Broadcast
International, Inc., a corporation organized and existing under the laws of Utah
with offices at 7050 Union Park Avenue, 6th Floor, Salt Lake City, UT 84047
(hereinafter each individually and collectively, and jointly and severally,
called "Seller") and Allied Affiliated Funding, L.P., a Texas limited
partnership, with offices at 5151 Belt Line Rd., Suite 500, Dallas, Texas 75254
(hereinafter called "Allied"), effective as of the date (the “Effective Date”)
upon which the last party to execute this Agreement affixes its signature
hereto.

 

Seller desires to sell its Accounts to Allied and Allied desires to purchase
Accounts from Seller after the Effective Date on the following terms, conditions
and provisions; therefore, for value received by the parties hereto and in
consideration of the mutual agreements set forth below and continued factoring
of Accounts, the parties agree as follows:

 

1.Definitions. As used in this Agreement and all other documents or instruments
executed and delivered in connection with this Agreement:

 

1.1.Unless otherwise defined herein, the capitalized words used herein
(singular, plural or in any tense), including “Account” and “Account Debtor”,
shall have the same definitions as those set forth in the Uniform Commercial
Code as adopted by the State of Texas, effective July 1, 2001, as amended. For
the avoidance of doubt, an Account is not an Account Debtor but rather the right
to payment from an Account Debtor.

 

1.2."Without Recourse" shall mean the Seller of Accounts is not obligated to pay
or repurchase an Account sold to Allied unless Seller breaches its warranties or
representations concerning such Account. “With Recourse” or "Recourse" means
Seller shall pay or repurchase Accounts acquired by Allied that are not paid
according to the terms of the invoice.

 

1.3.“Face Amount” shall mean the total amount of each Account, including taxes,
delivery charges, etc.

 

1.4.An Account shall be deemed to be "Disputed" if (i) the Account Debtor
disputes an Account in writing or Seller or Allied have actual knowledge of such
Dispute, including the amount owing, timely delivery of the goods, conformity of
the goods or services to the order, or any other aspect of the sale giving rise
to the Account for any reason whatsoever, even if the dispute has no merit, is
in bad faith or is unreasonable, (ii) the Account contains mistakes, is not
correct or was sent in error, or (iii) all of the following three conditions
exist: (a) the Account is not paid within 90 days of its invoice date, (b) the
Account Debtor will not communicate the reason for non-payment to Allied, and
(c) the Seller fails to produce, within such time period, good and sufficient
evidence that nonpayment is due to the Account Debtor's financial inability to
pay, the pendency of a bankruptcy proceeding by or against the Account Debtor or
some reason other than a dispute of the type referred to above.

 

1.5.“New Commitment” shall mean any written commitment Seller may receive during
the Term of this Agreement from a third party to provide factoring to Seller,
which commitment Seller intends to accept.

 



 Page 1 of 14 

 

 

1.6.“Discount” shall mean the sum of the following, subject to adjustment as set
forth below: (i) 1.10% of the Face Amount of each Account sold to Allied under
this Agreement for the Initial Payment Period (as defined below) and (ii) an
additional amount of 0.037% for each one day period (or portion thereof) that
the Account remains unpaid after the Initial Payment Period until the date it is
paid in full or repurchased by Seller in accordance with this Agreement. On the
first day of each calendar quarter during the term of this Agreement, with
respect to Accounts presented for purchase on or after such date (but not with
respect to Accounts previously purchased but not yet paid or repurchased), the
Discount shall be automatically increased or decreased, as the case may be, to
reflect the change in the “Prime Rate” of interest (as quoted and published in
the Wall Street Journal) as of such date from the Prime Rate as of the date of
the most recent adjustment under this paragraph 1.6 (or, with respect to the
initial adjustment, as of the Effective Date); provided, that (a) such
adjustment shall not apply to the portion of any increase or decrease to the
Prime Rate below a floor of 4% and (b) the Discount shall never be less than the
amount set forth in the first sentence of this provision. For avoidance of doubt
and by way of example, if as of the first day of the next succeeding calendar
quarter the Prime Rate has increased by 0.25% since the Effective Date, then the
initial Discount for all Accounts presented thereafter shall be increased to
1.1208% (=1.10% + (0.25% x 30/360)), and the additional Discount for each one
day period (or portion thereof) for such Accounts shall be increased to 0.03%
(=0.0377% + (0.25% x 1/360)). Such adjustments in the Discount shall continue on
a quarter-by-quarter basis with respect to Accounts presented for payment on or
after the first day of each calendar quarter (but not with respect to Accounts
previously purchased but not yet paid or repurchased).

 

1.7.“Initial Payment Period” shall mean the period of 30 days from the date
Allied has purchased an Account under this Agreement.

 

1.8.“Purchase Price” shall mean the Face Amount of the Account, less the
Discount.

 

1.9.“Seller’s Business” is providing digital marketing technology solutions to
retailers, brand marketers, venue-operators, enterprises, non-profits and other
organizations throughout the U.S.

 

1.10.“Facility Amount” means $3,000,000.00.

 

1.11.“Secured Convertible Promissory notes” shall mean the secured convertible
promissory notes or debt issued by Seller prior to and on or about the Effective
Date.

 

1.12.“Advance Billings” mean Accounts that represent a present contractual right
to receive payment for the licensing or hosting by Seller of software or other
intellectual property during a future period.

 

Other words used herein, which are capitalized, shall have the definitions
prescribed herein. Variations of words defined herein shall have the same
meaning as the defined terms.

 

2.Offer to Sell. Seller may, at its option, offer to sell, assign and transfer
to Allied its existing and hereafter arising, acquired or created Accounts. Any
such offer shall be made on an assignment form prescribed by Allied (the
"Schedule") sent to Allied at its above stated office and accompanied by a copy
of, as applicable or available, (i) each invoice, (ii) the bill of lading,
shipping documents or other proof of delivery, (iii) the contract or purchase
order (or purchase order number which corresponds with the invoice), and (iv)
such other documentation as may be requested by Allied for each Account listed
on the Schedule.

 

3.Acceptance of Offer. Allied may accept Seller's offer to sell Accounts at its
above stated office by either (i) paying the Purchase Price (less the Reserve,
defined below) with respect to all Accounts appearing on the Schedule submitted
to Allied, or (ii) by electronic (including by means of the Online Reporting
Service of Allied) or written notice to Seller identifying the Accounts which
appear on the Schedule that Allied is unwilling to purchase and paying the
Purchase Price (less the Reserve) for the remaining Accounts. Allied shall not
be obligated to purchase each Account that Seller offers to sell to Allied and
reserves the right to accept or reject Accounts in Allied’s sole discretion.

 



 Page 2 of 14 

 

 

4.Reserve. Allied may, at its sole option and discretion, defer making payment
to Seller of a portion of the Purchase Price payable for all Accounts purchased
under this Agreement up to an aggregate amount equal to 33.9% of the Face Amount
of Accounts that constitute Advance Billings and 13.9% of the Face Amount of all
other Accounts (collectively, the "Reserve"). Payments received by Allied in
respect of Accounts not purchased by Allied shall be credited to the Reserve.
The Reserve shall not bear interest. The Reserve for an Account is payable by
Allied to Seller, on request of Seller, after the date the Account is paid to
Allied. An Account is deemed paid to Allied only when paid in collected funds.
Allied is entitled to increase the Reserve without Seller’s consent, if, (i)
Seller breaches in any material respect any representation, warranty, term,
condition or provision of this Agreement, (ii) in Allied's reasonable judgment
it is necessary to increase the Reserve to protect Allied from (a) losses due to
a Dispute (even if not valid or made in good faith) of any Account, returns or
other contingencies, or (b) Seller's unsatisfied obligations and liabilities. If
any Account owned by Allied is not paid within 90 days of the date of the
invoice related thereto, Allied may presume that the Account is Disputed and may
increase the Reserve by an amount equal to that portion of the Purchase Price
previously paid by Allied plus the Discount. In the event Allied notifies Seller
in writing or by electronic means (including means of the Online Reporting
Service of Allied) that it has increased the Reserve, Seller shall immediately
refund to Allied a portion of the Purchase Price previously paid by Allied for
the purchase of Seller's Accounts which is equal to the increased amount of the
Reserve. After the Term of this Agreement (defined below) has expired and Seller
has paid its liabilities to Allied and fulfilled its obligations arising
hereunder, Allied shall pay the balance of the Purchase Price payable for all
Accounts purchased hereunder which constitutes unpaid Reserve (if any) to
Seller. The purpose of the Reserve is to provide Allied with additional
Collateral to secure payment of Seller's liabilities and performance of Seller's
obligations arising under this Agreement. Allied shall be entitled to offset or
recoup from the Reserve the amount of any liabilities owing by Seller to Allied,
whether presently existing or hereafter arising, and whether or not arising
under this Agreement, including, but not limited to, Seller's obligation to
repurchase Accounts or to pay Accounts pursuant to the provisions of this
Agreement. Seller acknowledges that the Reserve is not a cash deposit or
segregated fund, but represents, with respect to Accounts purchased by Allied
hereunder, the balance of Allied's liability to Seller for payment of the
Purchase Price therefor and, with respect to Accounts not purchased by Allied
hereunder, Seller’s right to receive payments credited by Allied to the Reserve
in respect of such Accounts, in each case, subject to Allied’s right of offset
or recoupment and its security interest in the Reserve. The Reserve is not
separate and/or incremental discount.

 

5.Seller’s Repurchase Obligation. In addition to all other rights of Allied
hereunder, Allied may require that Seller repurchase, by payment of the
Repurchase Price together with any other unpaid fees then owing to Allied, any
Account that has been purchased by Allied: (i) for which Seller has breached its
warranty or representation concerning such Account as set forth herein; (ii)
with Recourse; or (iii) if Seller defaults in the payment or performance of its
liabilities and obligations to Allied. If any Account purchased by Allied is one
that Seller is or becomes obligated to pay or repurchase under this Agreement
and is not paid within the Initial Payment Period, Allied, at Allied’s sole
discretion, may elect to: (i) retain ownership of the Account until the earlier
of either the date the Account is paid by the Account Debtor or 90 days after
the invoice date of the Account, or (ii) at any time require Seller to
repurchase the Account at the Repurchase Price. The purchase price for any
Account which Seller is required to repurchase from Allied under this Agreement
is the Face Amount of the Account (the “Repurchase Price”). If Seller ever
becomes obligated to repurchase an Account from Allied, it shall not become the
owner of such Account until it has paid the Repurchase Price to Allied.

 

6.Intentionally omitted.

 

7.Recourse. Except as may be specifically agreed to in writing by the parties to
this Agreement, all Accounts sold and purchased hereunder are sold With Recourse
on Seller.

 



8.Account Warranties. Seller warrants, represents, covenants and agrees that the
presently existing and hereafter arising, acquired or created Accounts of Seller
sold to Allied or in which Allied obtains a security interest: (i) are not and
will not be Disputed; (ii) are owing pursuant to Seller’s contract, agreement,
service order, quite, purchase order, work order, statement of work or other
form of agreement with the Account Debtor and such contract or other
documentation will not be amended without the written consent of Allied; (iii)
will be paid when due (unless the Account was purchased Without Recourse); (iv)
are owned solely by Seller, which has the power to transfer the Accounts, and
that its title to the Accounts is free of all adverse claims, liens, security
interests and restrictions on transfer, encumbrance or pledge, except (a) as
created by this Agreement, and (b) liens securing the Secured Convertible
Promissory Notes to the extent such liens are subordinate to the liens in favor
of Allied pursuant to an intercreditor or other agreement, in form and substance
satisfactory to Allied, executed by the holder(s) of such liens; (v) set forth
the correct and complete terms of sale, was applicable to the agreement or other
documentation described in clause (ii) above, and which have not been and will
not be altered or amended; (vi) are valid and owing, and all goods and services
giving rise to the Accounts have been provided or delivered in accordance with
Seller's agreement with the Account Debtor; (vii) will not be paid by a
preference payment or fraudulent transfer (as defined by the Bankruptcy Code or
the relevant law of any state); (viii) are not and shall not become subject to a
defense or claim in recoupment or setoff that can be asserted against Allied;
(ix) are not owing by Account Debtors that were subject to insolvency or
bankruptcy proceedings concerning which Seller had any notice as of the date the
Account is sold, or in which Seller owns an interest of any kind; (x) shall be
reflected on Seller's books and records as having been transferred, sold and
conveyed to Allied if Allied purchases such Accounts; and (xi) shall be
evidenced by an invoice which has been issued to and received by the Account
Debtor, and each such invoice shall have printed on the face thereof a
statement, mutually agreed upon by Allied and Seller if no default by Seller
exists hereunder and approved by Allied in its sole discretion if Seller
defaults hereunder, notifying the Account Debtor that the invoice has been sold
and assigned to Allied and is payable only to Allied (or jointly to Allied and
Seller) at the address designated in such notice and that, if the Account is
paid, the Account will be paid by the Account Debtor in accordance with such
instructions. The warranties and representations set forth herein shall apply as
of the date each Account is sold hereunder and shall continue with respect to
each Account until each such Account is paid. If Seller breaches any warranty,
covenant or agreement set forth above, Seller shall repurchase the applicable
Account for the Repurchase Price, or pay the Account; such payment or repurchase
shall cure Seller’s default for breach of warranty with respect to such Account.
All warranties and representations of Seller under this Agreement are continuing
warranties and representations.

 



 Page 3 of 14 

 

 

9.Other Warranties and Covenants of Seller. Seller further warrants, represents,
covenants and agrees that as of the Effective Date and at all times during the
Term of this Agreement: (i) Seller is and shall be able to pay its debts as they
become due; (ii) (a) Creative Realities, Inc. and Creative Realities, LLC’s
principal executive office is located in the State of New Jersey, and ConeXus
World Global, LLC’s principal executive office is in the State of Kentucky, and
Broadcast International, Inc.’s principal executive office is located in the
State of Utah (b) Jurisdiction of Organization or state of incorporation or
charter is and shall remain the State of Minnesota for Creative Realities, Inc.,
the State of Delaware for Creative Realities, LLC, the State of Kentucky for
ConeXus World Global, LLC, and the State of Utah for Broadcast International,
Inc. and (c) exact legal name is and shall remain as set forth in the first
paragraph of this Agreement, and Seller does not and will not operate under any
trade name or assumed name; (iii) (a) Allied is and shall remain Seller's sole
factor, and Seller will not sell its Accounts to any other person, firm or
corporation during the Term, and (b) Seller shall not incur any other
indebtedness or obligations for borrowed money to any other person, or any
indebtedness representing or in respect of any MERCHANT CASH ADVANCE SERVICES,
during the Term, other than (1) indebtedness and obligations to Allied, (2)
trade payables incurred in the ordinary course of business of Seller, (3)
indebtedness the proceeds of which are earmarked to and actually used to
purchase equipment (including computers) to the extent any liens securing such
purchase money indebtedness do not secure any other indebtedness of Seller and
attach solely to the equipment acquired with the proceeds of such indebtedness
and (4) other indebtedness or obligations, the repayment of which is expressly
subordinate to the repayment of Seller’s indebtedness and obligations to Allied
pursuant to a subordination agreement acceptable to Allied; (iv) Seller shall
not, without the prior written consent of Allied in each instance, (a) grant any
extension of time for payment or modify the payment terms of any Accounts owned
by Seller or any other Collateral which includes a monetary obligation, (b)
compromise or settle any Accounts owned by Seller or any such other Collateral
for less than the full amount thereof, (c) release in whole or in part any
Account Debtor or other person liable for payment of Accounts owned by Seller or
any other such Collateral, or (d) grant any credits, discounts, allowances,
deductions, return authorizations or the like with respect to any Accounts owned
by Seller or any such other Collateral; (v) before sending any invoice to an
Account Debtor with respect to an Account that has been sold to Allied, Seller
shall mark the same with a notice of assignment as may be required by Allied
and, prior to the occurrence of a default by Seller hereunder, in form and
substance reasonably acceptable to Seller; (vi) Seller maintains and shall
continue to maintain complete and accurate business records of the type normally
maintained by businesses similar to Seller, and all financial records,
statements, books and other documents shall be made available for Allied's
reasonable inspection and shall be true and accurate in all material respects;
(vii) the Accounts and Collateral are and shall at all times remain free and
clear of liens, claims and encumbrances other than the security interests
granted to Allied hereunder; (viii) the Accounts assigned to Allied by Seller
shall become the sole property of Allied and Seller’s sale and assignment of
accounts shall pass legal and equitable title to Allied free and clear of liens,
claims and encumbrances; (ix) Seller insures and shall continue to insure its
business and its assets in a manner customary for businesses of the type of
Seller's Business, and Seller will insure its inventory and goods in transit for
their full value; (x) Seller will not sell, encumber or move the Collateral or a
significant portion of its other assets (except the sale of inventory in the
ordinary course of its business), without the prior written consent of Allied;
(xi) Seller is and shall remain in compliance with all federal, state and local
tax laws, rules and regulations and shall furnish Allied with evidence thereof
on demand; (xii) Seller will preserve its present legal formation and existence
and not, in one transaction or series of related transactions, merge into or
consolidate with any other entity, change the form of its legal existence,
change or permit a change in ownership, or sell all or substantially all of its
assets; (xiii) Seller will not change the state where it is located, will not
change the state where it is incorporated or organized and will not change its
organizational documents, and will not change its name without providing Allied
with at least 30 days prior written notice; (xiv) Seller shall not realize sales
or income from any business activity (except an occasional sale of a capital
asset) other than the business activity that is Seller’s Business; (xv) Seller
shall pay all federal employee withholding taxes and the sales taxes due on all
sales which result in accounts sold to Allied or in which Allied has a security
interest; and (xvi) Seller and Allied represent that each shall treat
transactions under the Agreement as a purchase by Allied and a sale by the
Seller for federal, state, and local income tax purposes. All warranties and
representations of Seller under this Agreement are continuing warranties and
representations. Seller also agrees that, if an Account purchased by Allied
authorizes the Account Debtor to discount the Face Amount of the Account for
prompt payment, the Seller shall pay to Allied an amount equal to the discount
taken by the Account Debtor (even if not properly taken) and Allied is
authorized to offset such discount against the Reserve.

 



 Page 4 of 14 

 

 

10.Notice to Allied. Seller shall immediately notify Allied of (i) a Dispute of
any Account sold or encumbered under this Agreement, (ii) any other known breach
of warranty or default in Seller's covenants and agreements set forth herein,
(iii) Seller’s discovery of evidence of insolvency of an Account Debtor, (iv)
the filing and service of a lawsuit or adversary proceeding related to an
Account purchased by Allied or the payment related thereto (including, but not
limited to, preference or fraudulent transfer litigation), (v) any claim of a
lien in the Collateral of Allied (including federal tax liens), or (vi) Seller’s
failure to pay any tax it may owe at any time for any reason, when due.

 

11.Security Interest in Collateral. To secure payment and performance of all of
Seller’s liabilities and obligations to Allied, including without limitation all
amounts owing to Allied hereunder or damages arising due to Seller’s breach of
the terms, warranties, representations, or conditions of this Agreement or any
other agreement by and between Allied and Seller, whether now or hereafter owing
to Allied, Seller grants to Allied a Security Interest in all of its presently
existing and hereafter arising, acquired or created: Accounts (including
proceeds of inventory which are Accounts), Chattel Paper, General Intangibles,
Supporting Obligations, Instruments (including promissory notes), Documents,
Deposit Accounts, Financial Assets, Securities, and Letter-of-Credit Rights,
which are Proceeds of Accounts, which evidence or secure an obligation to pay
Accounts, or to which Proceeds of Accounts have been deposited, and all amounts
owing to Seller hereunder, including the Purchase Price and Reserve, and all
Proceeds thereof (collectively the “Collateral”). Seller agrees as follows with
respect to the aforementioned Collateral: (i) Allied shall have the right at any
time and in its sole discretion to enforce Seller's rights against the Account
Debtors and obligors; (ii) Seller will not pledge, hypothecate or encumber the
Collateral during the Term of this Agreement and while it is indebted or
otherwise obligated to Allied; (iii) Allied may exercise all rights and remedies
of an unpaid seller with respect to Accounts, Supporting Obligations, and
Chattel Paper constituting Collateral hereunder, including the right of
replevin, reclamation and stoppage in transit; (iv) Seller has the risk of loss
of the Collateral; and (v) Allied shall have no duty to collect the Collateral
or preserve or enforce any rights relating to the Collateral.

 



 Page 5 of 14 

 

 

12.Inspection of Records. Any agent of Allied may audit, check, inspect, make
abstracts from or copies of the books, records, receipts, correspondence,
memoranda, and other papers or data relating to the Collateral, Accounts
purchased under this Agreement, the obligations of Seller to Allied and any
other transactions between Seller and Allied or Seller and an Account Debtor, or
generally audit all of Seller's books and records at Seller's place of business
(a) if no default by Seller exists hereunder, during regular business hours upon
no less than five (5) business days’ prior notice from Allied to Seller and (b)
if a default by Seller exists hereunder, at any time and without any advance
notice. Allied shall make commercially reasonable efforts not to schedule
inspections under this paragraph 12 during the two (2) week period immediately
preceding any required filing by Seller with the Securities and Exchange
Commission (each, a “blackout period”) provided that there shall be no more than
4 such blackout periods during any calendar year and such limitation shall not
apply if Seller is in default hereunder. Seller shall at all times maintain a
complete set of books and records containing up-to-date posting of all of its
cash and accrual transactions of any nature.

 

13.Property of Allied/Proceeds and Returned Goods Held in Trust. After Allied
has purchased an Account from Seller, (i) the Account and all proceeds thereof
shall become the sole and absolute property of Allied, (ii) Allied may at any
time in its sole discretion, whether prior to or following the occasion of
default hereunder, notify all Account Debtors of Accounts purchased by Allied
that such Accounts have been sold and assigned to Allied and are payable only to
Allied at the address provided by Allied, (iii) Seller shall immediately make
proper entries on its books and records disclosing the absolute sale of such
Accounts to Allied, (iv) Seller shall not hinder, delay or interfere with
payment of Accounts; and Seller shall cooperate with and assist Allied, in a
manner mutually acceptable to Allied and Seller, in connection with Allied's
handling, collection or other dealings with the Accounts and Account Debtors,
including, without limitation, assisting Allied in obtaining written
confirmation, statements or agreements from Account Debtors which specify or
confirm any information requested by Allied with respect to the Accounts, and
(v) Seller shall hold any check, commercial paper, notes, cash or other forms of
payment of any Account sold to Allied or (if Seller is in default of its
liabilities or obligations to Allied) in which Allied has a security interest
which may come into Seller's possession or under its control (even if such
payment is payable to Seller) in trust for the benefit of Allied and shall
promptly turn over and deliver to Allied all such payments, in kind, and in the
exact form received. Seller shall endorse any instrument or other form of
payment which is payable to Seller, but which is paid on an Account sold to
Allied hereunder. In the event of the return or non-acceptance, in whole or in
part, of property, the sale of which resulted in Accounts which were sold and
assigned to Allied, the Seller shall hold such property in trust for Allied,
give to Allied prompt notice of such return or non-acceptance, immediately turn
over such property to the custody and control of Allied, and legibly mark such
merchandise as the property of Allied; thereafter, upon demand, Seller shall
repurchase such property from and pay to Allied the invoice price thereof, and
upon such payment the Seller shall be entitled to the redelivery of such
property. If Seller fails to make such purchase and payment immediately upon
demand, it shall be in default hereunder and Allied shall be entitled (in
addition to its other remedies) to sell such property at public or private sale
and to charge Seller's account with the difference between the invoice price of
such property and the amount realized upon the sale, plus all charges, fees and
commissions upon such sale. Allied may become a bidder and purchaser at any such
sale.

 



 Page 6 of 14 

 

 

14.Breach of Trust Fee. Seller's strict adherence to the provisions of Paragraph
13 is essential in order for Allied to purchase Seller's Accounts at the
Discount and on the other terms set forth in this Agreement. Seller agrees that
the provisions of such paragraph are of the essence of this Agreement and agrees
to implement reasonable policies and procedures to ensure its consistent and
prompt performance of its obligations hereunder. In the event Seller breaches
its obligations under such paragraph for reasons other than excusable neglect
(which shall be determined solely by Allied in its reasonable judgment and
discretion), (i) Allied may immediately terminate this Agreement and charge the
Termination Fee, as defined in Paragraph 17 below, (ii) Seller shall pay to
Allied a fee equal to 15% of the amount of any payment or other property which
was received by Seller as property of Allied in addition to all other amounts
owing to Allied, and (iii) Seller, at Allied's option, shall immediately
repurchase all Accounts acquired by Allied which are then owing by the Account
Debtors by payment of the Repurchase Price to Allied, even if such Accounts were
purchased Without Recourse.

 

15.Power of Attorney. Seller makes, constitutes and appoints Allied and its
Chief Executive Officer and President as Seller's true and lawful
attorney-in-fact with power of substitution and with power and authority to: (i)
endorse the name of Seller or of any of its officers or agents upon any notes,
checks, drafts, money orders, or other instruments of payment; (ii) sign and
endorse the name of Seller or any of its agents upon any invoice, freight or
express bill, bill of lading, storage or warehouse receipt, drafts against
Account Debtors, assignments, verifications, demands under letters of credit and
notices in connection with Accounts acquired by Allied or which are Collateral
under this Agreement, and any instrument or document relating thereto or to
Seller's rights therein; (iii) execute any agreement compromising and settling
any Dispute or collection of any Account owned by Allied or owned by Seller, if
Seller is in default hereunder, on terms and conditions acceptable to Allied in
its sole discretion; (iv) bring suit in the name of Allied to collect any
Account; (v) amend the terms of any Account owned by Allied or owned by Seller,
if Seller is in default hereunder; (vi) execute any financing statements
(including amendments) to perfect Allied's Security Interest granted by this
Agreement; (vii) if Seller is in default hereunder, execute and file in the name
of Seller or Allied, or both, mechanics' liens, mineral liens and all related
notices and claims under any payment bond, statue, or contract, in connection
with goods or services provided by Seller for the improvement of realty; (viii)
notify any Account Debtor obligated with respect to any Account purchased by
Allied or (if Seller is in default of its liabilities or obligations to Allied)
in which Allied has a security interest that the underlying Account has been
assigned to Allied by Seller and that payment thereof is to be made to the order
of and directly and solely to Allied; (ix) communicate directly with Account
Debtors to verify the amount and validity of any Account and to collect payment;
(x) if Allied (in its sole and absolute discretion) declares Seller to be in
default hereunder, give written notice to such office and officials of the
United States Post Office to effect such change or changes of address that all
mail addressed to Seller may be delivered directly to Allied; and (xi) exercise
reclamation rights of Seller and to file a claim in a bankruptcy proceeding of
an Account Debtor (which Seller requests Allied to do). Seller's
attorney-in-fact is hereby granted full power to do all necessary things to
accomplish the above as fully and effectively as could Seller. Seller ratifies
all that the attorney-in-fact shall lawfully do or cause to be done by virtue
hereof. The power of attorney shall be irrevocable for the Term of this
Agreement and until Allied has irrevocably received all payments to which Allied
is or may be entitled from Seller and Account Debtors on Accounts purchased by
Allied or in which it has a security interest.

 

16.Default. Except as specifically provided herein, the following events shall
constitute a default under this Agreement: (i) Seller fails to pay any amounts
owing hereunder or fails to fulfill its other obligations under this Agreement
or fails to make payments or fulfill obligations under any other agreements that
it may have with Allied, (ii) Seller's warranties or representations set forth
herein prove to be untrue or false in any respect, howsoever minor, (iii) Seller
or any guarantor of the payment and performance of obligations hereunder becomes
subject to any debtor-relief proceedings, (iv) any such guarantor fails to
perform or observe any of such guarantor's obligations to Allied or to notify
Allied of its intention to rescind, modify, terminate, or revoke any guaranty,
or any such guaranty ceases to be in full force and effect for any reason
whatsoever, or (v) Allied, for any reason, in good faith, deems itself insecure
with respect to the prospect of repayment or performance of the obligations of
Seller. If Seller does not pay or perform its liabilities or obligations
hereunder or any other event of default exists (in Allied’s sole determination),
Allied may, without notice (except as required by Texas law), (i) enforce and
foreclose its Security Interest in the Collateral in accordance with its rights
under the Texas Uniform Commercial Code, (ii) notify any Account Debtor to make
payment of any Account directly to Allied, regardless of whether such Accounts
have been purchased by Allied or Allied has a Security Interest therein, and
(iii) exercise any one or all of its other rights and remedies set forth in this
Agreement.

 



 Page 7 of 14 

 

 

17.Term. Unless sooner terminated by either of the parties hereto, the initial
Term of this Agreement shall commence on the Effective Date and continue for 12
months from the Effective Date (the “Initial Term”). After the Initial Term and
any Renewal Term (as defined below), this Agreement shall automatically be
extended for an additional period of one (1) year (each period a “Renewal
Term”), subject to earlier termination by either of the Parties in accordance
with the terms of this agreement, unless either party hereto gives written
notice to the other at least 30 days prior to the end of the Initial Term or any
Renewal Term (the Initial Term and any Renewal Term(s) are referred to herein as
the “Term”), as applicable, that the Term is not renewed. Allied may terminate
this Agreement at any time (i) by giving written notice to Seller if the Seller
is in breach or default under this Agreement, or (ii) by giving 30 days advance
written notice to Seller.  Provided Seller is not in default hereunder, Seller
may terminate this Agreement at any time by giving 30 days prior written notice
to Allied, accompanied by the Termination Fee.  A fee of 1.25% of the Facility
Amount (in Allied’s proposal, accepted by Seller, September 11, 2015) shall be
paid by Seller to Allied if this Agreement is terminated by Seller (except as
hereinafter provided) or if this Agreement is terminated by Allied due to
Seller's breach of any warranty, term, condition or provision of this Agreement
(the "Termination Fee"); provided, however, the Termination Fee is waived if
Seller is not in default and obtains a Traditional Bank Loan secured by its
Accounts, or obtains equity financing, and pays all of its obligations owed to
Allied from the loan or equity proceeds. The Termination Fee is not a penalty,
but is a reasonable estimate of the damages Allied is likely to suffer as a
result of termination, and constitutes agreed liquidated damages. A “Traditional
Bank Loan” is defined herein as a secured loan or line of credit that does not
include any type of (a) factoring, (b) “asset-based lending,” which is based on
a percentage of the outstanding principal balance of acceptable receivables or
the value of inventory, or (c) similar financing as those financing arrangements
are commonly known in the commercial finance industry. A secured loan or line of
credit that does not actually include the types of financing described in the
foregoing clauses (a)-(c) shall constitute a Traditional Bank Loan
notwithstanding that the provider of such Traditional Bank Loan may offer such
types of financing. Determining whether a loan qualifies as a Traditional Bank
Loan under this Agreement is within Allied’s sole and exclusive discretion.  All
covenants, agreements, undertakings, representations, warranties, and
obligations related to any transaction (including without limitation sales of
Accounts) entered into or made pursuant hereto, and all security interests
granted herein or arising hereunder and rights of Allied to enforce this
Agreement and the security interests granted herein (including without
limitation those arising under paragraphs 4, 5, 11-16 and 19 hereof) shall
survive expiration of the Term or any termination of this Agreement.

 

18.Limited Right of First Offer. Seller hereby agrees that in the event Seller
receives a New Commitment during the Term, Seller will (i) advise Allied in
writing of the identity of the offeror of the New Commitment and the complete
terms of the New Commitment, and (ii) accept Allied’s commitment if Allied
elects, in its sole discretion, to offer to modify this Agreement to contain the
same terms as the New Commitment.

 

19.Miscellaneous. The parties agree to the following additional terms:

 

19.1.This Agreement shall be binding upon and inure to the benefit of both
parties and their legal representatives, successors and assigns.

 

19.2.This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Texas. Venue for the institution of any
legal proceeding shall be in Dallas County, Texas. Each sale of an Account to
Allied under this Agreement is an “Account Purchase Transaction” as defined by
section 306.001(1) of the Texas Finance Code and is subject to such subtitle of
the Texas Finance Code.

 

19.3.If any term of this Agreement is held to be illegal, invalid, or
unenforceable, such determination shall not affect the validity of the remaining
terms. Time is of the essence of this Agreement.

 



 Page 8 of 14 

 

 

19.4.Seller authorizes Allied to file and re-file Financing Statements at any
time describing the above described Collateral (and all amendments thereto,
assignments, and renewals thereof, including continuation statements) any place
or places that Allied may deem necessary or appropriate, with or without the
signature of Seller thereon, and all financing statements already filed by
Allied are hereby ratified, authorized and approved.

 

19.5.All notices under this Agreement shall be in writing and delivered (i)
personally, (ii) mailed by certified mail, return receipt requested, postage
prepaid, or (iii) certified/registered email. The parties shall use the
addresses set forth below for all notices, unless the party giving the notice
has received written notice from the recipient of a change of address at least
10 days prior to the notice given under this Agreement.

 

Allied Affiliated Funding, L.P.

PO Box 676649

Dallas, TX 75267-6649

Hand Delivery or overnight delivery only:

5151 Beltline Road, Ste. 500

Dallas, TX 75254

Facsimile: 972-404-0060

 

Seller:

Creative Realities, Inc. and Creative Realities, LLC

22 Audrey Place, Fairfield, NJ 07004

Attn: Alan Levy

alevy@cri.com

 

ConeXus World Global, LLC

13100 Magisterial Drive, Suite 100

Louisville, KY 40223
Attn: Rick Mills

rick.mills@conexusworld.com

 

19.6.Seller waives all notices of default, opportunity to cure, presentment,
demand, protest, and notice of dishonor.

 

19.7.This Agreement constitutes the entire understanding between the parties and
it may not be changed or, except as specifically provided herein, terminated
except in an instrument signed by both parties.

 

19.8.Allied shall not be deemed to have waived any of its rights and remedies
unless the waiver is in writing and signed by Allied. A waiver by Allied of a
right or remedy under this Agreement on one occasion shall not constitute a
waiver of the right or remedy on any subsequent occasion.

 

19.9.Seller may inspect the (i) Reserve Account Report, (ii) Purchase and
advance Report, (iii) Account Aging Report, and (iv) all other reports that
Allied may make available to Seller (the “Reports”) concerning transactions
arising under this Agreement at any time through access granted on a website
maintained by Allied. All debits and credits posted to such Reports shall be
deemed complete, acceptable, conclusive and binding upon Seller and such Reports
shall be deemed an account stated for each calendar month after the commencement
of this Agreement, unless Allied receives written notice from Seller stating in
detail and with particularity any exception thereto within 60 days after the end
of such calendar month.

 



 Page 9 of 14 

 

 

19.10.Seller shall reimburse Allied for the following costs reasonably incurred
by Allied in the course of performing its functions under this Agreement: credit
research, certified mail postage, UCC searches and UCC filing fees, and wire
transfer fees. The cost of credit reports and all other costs shall be
reimbursed at Allied's actual documented out-of-pocket cost. Seller also agrees
to reimburse Allied the actual amount of documented out-of-pocket costs and
expenses, including reasonable attorney's fees, incurred by Allied in
protecting, preserving or enforcing any lien, security interest, title,
Collateral or other right granted by Seller to Allied or arising under
applicable law, whether or not suit is brought, including but not limited to the
defense of fraudulent transfer and preference claims, enforcement of this
Agreement or recovery of any damages incurred by Allied as a result of the
Seller's default. Seller shall also reimburse Allied for its actual documented
out-of-pocket costs in assuring Seller’s continuing compliance with this
Agreement, such as the cost of the federal tax lien search, UCC searches and
Secretary of State Confirmations and certificates.

 

19.11.Seller agrees to execute any further documents and to take any further
actions reasonably requested by Allied to evidence or perfect the Security
Interest granted herein or the assignments of Accounts pursuant hereto, or to
give effect to any of the rights granted to Allied under this Agreement.

 

19.12.Seller has signed this agreement and submits the Agreement to Allied for
acceptance at Allied’s offices in Dallas, Dallas County, Texas. Seller and
Allied shall make all payments and perform all other obligations arising
hereunder at Dallas County, Texas, and this Agreement is made and entered into
at Dallas County, Texas. Dallas County, Texas, shall be the venue for any
litigation arising under this Agreement. Seller acknowledges that Allied Capital
Partners, L.P. is the assumed name of Allied Affiliated Funding, L.P., a Texas
limited partnership, and that Allied Affiliated Funding, L.P. also does business
under the assumed name, TCC. All contracts, UCC filings and this factoring
agreement shall only be binding upon and inure to the benefit of Allied
Affiliated Funding, L.P. if executed or filed in the name of Allied Affiliated
Funding, L.P. or in one of its aforementioned assumed names. In the event it
becomes necessary for Allied to obtain a temporary restraining order or other
injunctive relief in order to enforce the provisions of this Agreement, Seller
hereby agrees to such an order, and the parties agree that the Court may require
a bond which does not exceed the sum of $1,000.00 as a condition therefore, and
such bond shall be reasonable and adequate in all respects and under all
circumstances.

 

19.13.All amounts payable to Allied by Seller, including without limitation
amounts payable under this Agreement, are payable on demand by Allied, except
(i) amounts payable under Paragraph 13 of this Agreement, for which no demand is
required, and except (ii) amounts expressly payable at a certain date or
occurrence of a certain event, which are payable at such date or upon the
occurrence of such event. Allied is authorized, at its sole option, to collect
any payments owing by Seller to Allied under this Agreement by debit, offset or
recoupment from or against the Reserve, at any time and from time to time. In
the event Seller is in default under any of the terms of this Agreement, Allied
may, at its option, require Seller to repurchase all unpaid Accounts that were
purchased by Allied, even if such Accounts were purchased Without Recourse. With
respect to any unpaid amounts owed by the Seller that are not otherwise applied
against the Reserve, interest shall accrue on all sums owing to Allied by Seller
at 17% per annum, but not to exceed the highest rate permitted by law, as
amended from time to time. The determination of the highest rate permitted by
applicable Texas law shall be made by using the weekly ceiling, as applicable
and as limited by statutorily fixed interest rate ceilings (the “Maximum Rate”).
In no event shall the amount paid, or agreed to be paid to or charged by Allied
for the use, forbearance, of detention of money or for the payment of
performance of any covenant or obligation contained herein exceed the Maximum
Rate, and if Allied receives interest which otherwise would cause the amount
paid, charged, collected or demanded to exceed the Maximum Rate, and Allied
receives interest which otherwise would exceed the Maximum Rate, such amount
which would be excessive interest shall be applied to the reduction of the
principal indebtedness and the balance, if any, shall be refunded the Seller.

 



 Page 10 of 14 

 

 

19.14.This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if all signatures were upon the
same instrument. Signatures may be affixed manually or digitally and delivery of
an executed counterpart of the signature pages to this Agreement by facsimile or
by electronic means shall be effective as delivery of a manually executed
counterpart, and any party delivering such and executed counterpart of this
Agreement or facsimile or electronic means to any other party shall thereafter
also promptly deliver a manually executed counterpart of this Agreement to such
other party, provided that the failure to deliver such manually executed
counterpart shall not affect the validity, enforceability or binding effect of
this Agreement.

 

19.15.Allied may, in its discretion, require Seller to provide Allied with
monthly or quarterly financial statements, accounts receivable aging, accounts
payable aging, and other reports or documentation on the business.

 

20.Dilution. Seller represents and warrants to Allied that, during each calendar
quarter of the term of this Agreement, Account Dilution will never be greater
than 1% (the “Maximum Account Dilution”). Seller acknowledges that Allied has
established the Reserve percentage set forth in this Agreement based on Seller’s
representations and warranties to Allied concerning the Maximum Account
Dilution. If Account Dilution during any calendar quarter exceeds Maximum
Account Dilution by more than three (3) percentage points, Allied may (at its
sole option and discretion) immediately raise the Reserve for the next calendar
quarter by the same number of percentage points as that number by which such
Account Dilution exceeds Maximum Account Dilution. As used herein, “Account
Dilution” means, with respect to any calendar quarter, the amount, expressed as
a percentage, equal to (a) the sum of all Accounts which Seller becomes
obligated to re-purchase from Allied under this Agreement during such quarter
minus the sum of the collections received by Allied from all Accounts created by
Seller that were not sold to Allied during such quarter minus the sum of the
collections from Accounts that were re-purchased by Seller from Allied during
such quarter; divided by (b) the Face Amount of all Accounts purchased by Allied
during such quarter.

  

SPACE INTENTIONALLY LEFT BLANK

 



 Page 11 of 14 

 

 

Seller: Creative Realities, Inc.

 

By: /s/ Alan Levy   Name: Alan Levy   Title: VP and Corp. Controller   Date:
10/15/2015  

 

STATE OF NEW JERSEY §   § COUNTY OF
                                                        §

  

BEFORE ME, the undersigned authority, on this day personally appeared
                                 [Name],
                                             [Title] of Creative Realities,
Inc., a Minnesota corporation, known to me to be the person whose name is
subscribed on the foregoing instrument and acknowledged to me that he/she
executed the same for purposes and consideration therein expressed in the
capacity therein stated as the act and deed of said corporation.

 

    [SEAL] Notary Public, State of New Jersey           Printed Name of Notary
Public     My Commission Expires:           Notary Public, State of New Jersey  
 

 



 Page 12 of 14 

 

 

Seller: Creative Realities, LLC.

 

By: /s/ Alan Levy   Name: Alan Levy   Title: VP and Corp. Controller   Date:
10/15/2015  

 



STATE OF NEW JERSEY §   § COUNTY OF
                                                        §

 

BEFORE ME, the undersigned authority, on this day personally appeared
                                        [Name],
                                                   [Title] of Creative
Realities, LLC., a Delaware limited liability company, known to me to be the
person whose name is subscribed on the foregoing instrument and acknowledged to
me that he/she executed the same for purposes and consideration therein
expressed in the capacity therein stated as the act and deed of said limited
liability company.

 

    [SEAL] Notary Public, State of New Jersey           Printed Name of Notary
Public     My Commission Expires:           Notary Public, State of New Jersey  
 

 



 Page 13 of 14 

 

 

Seller: ConeXus World Global, LLC.

 

By: /s/ Alan Levy   Name: Alan Levy   Title: VP and Corp. Controller   Date:
10/15/2015  

 



STATE OF NEW JERSEY §   § COUNTY OF
                                                        §

 

BEFORE ME, the undersigned authority, on this day personally appeared
                                             [Name],
                                           [Title] of ConeXus World Global,
LLC., a Kentucky limited liability company, known to me to be the person whose
name is subscribed on the foregoing instrument and acknowledged to me that
he/she executed the same for purposes and consideration therein expressed in the
capacity therein stated as the act and deed of said limited liability company.

 

    [SEAL] Notary Public, State of Kentucky           Printed Name of Notary
Public     My Commission Expires:           Notary Public, State of Kentucky    

 

Accepted on the                                   day of
                                , 2           at Dallas, Dallas County, Texas by
Allied.

 

ALLIED AFFILIATED FUNDING, L.P.       By: /s/ Clay Tramel   Name: Clay Tramel  
Title: Chief Executive Officer   Date: 10/15/2015  

 

 

Page 14 of 14



 

